Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The Amendment, on the Title and Drawing filed December 31, 2021 has been accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Schneider on January 27, 2022.

The application has been amended as follows: 
17.   The method of claim 14, further comprising generating the HLC data in real time after each intratime period of the plurality of intratime periods from a time/sales data streamed during the intratime period wherein the time/sales data includes a time and a sales price for each trade of one or more trades.
a streaming time/sales data wherein the streaming time/sales data includes a time and a sales price for each trade of one or more trades.
23.    The method of claim 21, further comprising generating the OHLC data in real time after each a time/sales data streamed during the intratime period wherein the time/sales data includes a time and a sales price for each trade of one or more trades.
24.    The method of claim 21, further comprising generating the OHLC data in real time from a streaming time/sales data wherein the streaming time/sales data includes a time and a sales price for each trade of one or more trades.
35.    The non-transitory computer readable storage medium of claim 32, the method further comprising generating the HLC data in real time after each intratime period of the plurality of intratime periods from a time/sales data streamed during the intratime period wherein the time/sales data includes a time and a sales price for each trade of one or more trades.
36.    The non-transitory computer readable storage medium of claim 32, the method further comprising generating the HLC data in real time from a streaming time/sales data wherein the streaming time/sales data includes a time and a sales price for each trade of one or more trades.
39.    The non-transitory computer readable storage medium of claim 37, the method further comprising generating the OHLC data in real time after each a time/sales data streamed during the intratime period wherein the time/sales data includes a time and a sales price for each trade of one or more trades.
40.   The non-transitory computer readable storage medium of claim 37, the method further comprising generating the OHLC data in real time from a streaming time/sales data wherein the streaming time/sales data includes a time and a sales price for each trade of one or more trades.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Cohen (US 2018/0315123) discloses a method of generating a graphical display for a stock where highs and lows of each time periods of a candlestick graph are displayed (Figure 2).
Hackett (US 2015/0154700) (Figure 1-3), Kawamura (US 2013/008031 2) (Figure 11) and Worlikar (US 2013/0066803) (Figure 3) all disclose similar structure as Cohen for stock information.
The above references do not explicitly teach
connecting a bottom of the upper price bar to a top of the price bar at a first connection point, the first connection point dividing the top of the price bar into a first top part and a second top part, wherein a ratio between the first top part and the top of the price bar corresponds to a ratio between the first time and the time period; connecting a top of the lower price bar to a bottom of the price bar at a second connection point, the 
a charting engine generating the modified candlestick by one of (1) at least one of moving the upper wick to a right of the upper center line to a connection point substantially perpendicular to the top of the body and moving the lower wick to a left of the lower center line to a connection point substantially perpendicular to the bottom of the body when determining that the low price occurred before the high price, and (2) at least one of moving the upper wick to the left of the upper center line to a connection point substantially perpendicular to the top of the body and moving the lower wick to the right of the lower center line to a connection point substantially perpendicular to the bottom of the body when determining that the low price occurred after the high price, as per claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             January 27, 2022